DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16 are allowed.  Prior art fails to teach or suggests an SOI waveguide structure containing a nitride cap in an ILD layer, where a first waveguide has an upper surface above the nitride cap, when considered in view of the rest of the limitations of the claims.  While additional high index nitride film is suggested for an upper clad layer (WO2016170859A1), there is no reason or motivation to have a core layer upper surface above the nitride film as claimed.
Claims 16-20 are allowed.  Prior art fails to teach or suggest a method including a step of forming a first trench through an ILD layer, wherein the trench also extends into a buried insulator layer of an SOI substrate, and wherein a nitride layer formed in the trench remains in the ILD at least in part.  The Liu suggest the closest prior art regarding the trench but do not use an ILD layer and therefore cannot suggest forming a trench through the ILD layer.  The steps claimed are thus regarded as non-obvious when considered in view of the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883